Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant's submission filed on September 16, 2021 was received has been entered.  Claims 1-8 and 21-27 are in the application and pending examination. Claims 10-20 were previously withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Information Disclosure Statement
No information disclosure statement (IDS) has been received in this application.  Applicant is reminded of the requirements under 37 CFR 1.56(a) for each individual associated with the filing and prosecution of a patent application having a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in 37 CFR 1.56(a) section. 
Specification
The previous objection to the title of the invention for not being descriptive is maintained.   
Claim Objections
The previous objection to claim 1 based on 
 “the determination of the material of the spray coating ” and “the determination of the material of the substrate” is maintained .  A suggested revision is “ a [[the]] a [[the]]  determination of the material of the substrate”. Correction is suggested.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “thermal spray element”, “heating unit” in claim 1, and “infrared heating unit” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The previous rejection of claims 1-3, 8, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20030113465 to Baumann et al (hereinafter Baumann) in view of US Pat. Pub. No. 20170050209 A1 to Fox et al (hereinafter Fox) and US Pat. Pub. No. 20170239721 A1 to Buller et al (hereinafter Buller) and US Pat. Pub. No. 20180015655 A1 to Gheorghescu et al (hereinafter Gheorghescu) is being maintained.
Regarding claim 1, Baumann teaches a heating system for performing thermal spray coating comprising: a thermal spray element (3) and a heating unit (flame,  
Baumann teaches heating, via the heating unit, the substrate for a time period until the substrate reaches a desired temperature,   and spraying, via the thermal spray element, the spray coating material onto the substrate. (See Baumann, paragraph 67 and Figs. 1-2)
Baumann does not include at least one processor and data storage comprising instructions executable by the at least one processor to cause spraying, via the thermal spray element, the spray coating material onto the substrate.
Fox teaches at least one processor (38) and data storage comprising instructions executable by the at least one processor to cause spraying, via the spray element, the spray coating material onto the substrate. (See Fox, paragraph 26.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include at least one processor and data storage comprising instructions executable by the at least one processor to cause spraying, via the thermal spray element, the spray coating material onto the substrate; because Fox teaches this would allow the determined amount of the material and the temperature of the material to be controlled. (See Fox, paragraph 26.)
Regarding claim 1, Baumann does not explicitly teach data storage comprising program instructions executable by the at least one processor to cause the heating system to perform functions comprising: determining a material of a substrate onto which the spray coating material is to be sprayed.   

Buller teaches the phase of the coating material, the microcrystallinity, or an electromagnetic signal. (See Buller, pararagraphs, 24, 361, and 366.) Examiner is considering the phase of the coating material, the microcrystallinity, or an electromagnetic signal to be equivalent to determining a material of a substrate onto which the spray coating material is to be sprayed.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include data storage comprising program instructions executable by the at least one processor to cause the heating system to perform functions comprising: determining a material of a substrate onto which the spray coating material is to be sprayed, because Buller teaches this would allow computer to perform operations resulting in a change to a desired structure of the object. (See Buller, paragraphs 36-37 and 62).
Regarding claim 1, Baumann does not explicitly teach data storage comprising program instructions executable by the at least one processor to cause the heating system to perform functions comprising: determining a spray coating material positioned in the thermal spray element
Gheorghescu teaches a system for increasing dimensional accuracy in generating a three dimensional (3D) object. (See Gheoghescu, Abstract.)

Examiner is considering this step to be equivalent to data storage comprising program instructions executable by the at least one processor to cause the heating system to perform functions comprising: determining a spray coating material positioned in the thermal spray element.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include data storage comprising program instructions executable by the at least one processor to cause the heating system to perform functions comprising: determining a spray coating material positioned in the thermal spray element, because Gheorghescu teaches this would allow computer to perform operations with increased accuracy based on this information. (See Gheoghescu, paragraphs 25, 26, 36, and 56- 57 and Abstract.).
Baumann does not include data storage comprising instructions executable by the at least one processor to cause the heating system to perform functions comprising: heating, via the heating unit, the substrate for a time period until the substrate reaches a desired temperature, wherein the desired temperature is determined based on both the determination of the material of the spray coating and the determination of the material of the substrate.
Buller teaches the apparatus may record one or more operations and other specifications. (See Buller, paragraph 401.)
Buller teaches the record may be used for process optimization. (See Buller, paragraph 401.)

Examiner is considering an algorithim which takes into account any combinations of historical data or sensor data to be equivalent to desired temperature to include both the determination of the material of the spray coating and the determination of the material of the substrate as a result of these materials affecting the final desired temperature.   
Buller explicitly teaches the repeating to form a second melt pool. Examiner is considering this second pool to equivalent to heating, via the heating unit, the substrate for a time period until the substrate reaches a desired temperature, wherein the desired temperature is determined based on both the determination of the material of the spray coating and the determination of the material of the substrate. (See Buller, paragraph 34.) 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include data storage comprising instructions executable by the at least one processor to cause the heating system to perform functions comprising: heating, via the heating unit, the substrate for a time period until the substrate reaches a desired temperature, wherein the desired temperature is determined based on both the determination of the material of the spray coating and the determination of the material of the substrate, through routine experimentation, with a reasonable expectation of success, to the select the proper temperature for the process, as a result-effective variable, in order to optimize the overall process (In re Boesch, 617 F.2d 272, 205 
Regarding claim 2, Baumann teaches the heating system further includes a sensor (IR camera), and detecting, via the sensor (IR camera), a temperature of the substrate (spraying spot); and adjusting a power of the heating unit based on the detected temperature of the substrate. (See Baumann, paragraphs 65 and 67.) 
Further regarding claim 2, Baumann does not explicitly teach the data storage comprising program instructions executable by the at least one processor to cause the heating system to perform the functions further comprise: detecting, via the sensor (IR camera), a temperature of the substrate (spraying spot); and adjusting a power of the heating unit based on the detected temperature of the substrate.  
Fox teaches at least one processor (38) and data storage comprising instructions executable by the at least one processor receiving signals of the coating of the first portion (18). (See Fox, paragraphs 18-21 and 26.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the data storage comprising program instructions executable by the at least one processor to cause the heating system to perform the functions further comprise: detecting, via the sensor (IR camera), a temperature of the substrate (spraying spot); and adjusting a power of the heating unit based on the detected temperature of the substrate; because Fox teaches this would allow the nozzle to be selectively controlled according to the determined parameters. (See Fox, Abstract and paragraph 26.)

Baumann teaches the temperature has to be adjusted based on the geometric conditions and layer thickness to prevent parameters having adverse effects on the coating layer formed. (See Baumann, paragraphs 65, 67-69, and 73.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a heating time period between 2 and 60 seconds, through routine experimentation, with a reasonable expectation of success, to the select the proper time for the geometric conditions or the coating material thickness, as a result-effective variable, in order to provide slight adjustments to the heating time period. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969)) (See Baumann, paragraphs 65, 67-69, and 73.)
Regarding claim 8, Baumann teaches the thermal spray element has a spray coating area (front of a workpiece) that is less than an area of the localized heating zone (the entire workpiece is heated). (See Baumann, paragraph 42 and Fig. 1.)
Regarding claim 22, Baumann does not explicitly teach the heating system further includes a sensor, and wherein the function of determining the material of the spray coating positioned in the thermal spray element comprises: detecting, via the sensor, the material of the spray coating positioned in the thermal spray element; and transmitting an indication of the detected material of the spray coating to the at least one processor. 
Gheorghescu teaches a sensor may be used to provide information about the material for the process to the controller (110). (See Gheorghescu, paragraph 52.)	
Regarding claim 23, Baumann does not explicitly teach the heating system further includes a sensor, and wherein the function of determining the material of the substrate onto which the spray coating material is to be sprayed comprises: detecting, via the sensor, the material of the substrate; and transmitting an indication of the detected material of the substrate to the at least one processor. 

Buller teaches the phase of the coating material, the microcrystallinity, or an electromagnetic signal may be detected with a sensor. (See Buller, pararagraphs, 24, 361, and 366.) Examiner is considering the phase of the coating material, the microcrystallinity, or an electromagnetic signal to be equivalent to determining a material of a substrate onto which the spray coating material is to be sprayed.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the heating system further includes a sensor, and wherein the function of determining the material of the substrate onto which the spray coating material is to be sprayed comprises: detecting, via the sensor, the material of the substrate; and transmitting an indication of the detected 
The previous rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20030113465 to Baumann et al (hereinafter Baumann) in view of US Pat. Pub. No. 20170050209 A1 to Fox et al (hereinafter Fox) and US Pat. Pub. No. 20170239721 A1 to Buller et al (hereinafter Buller) and US Pat. Pub. No. 20180015655 A1 to Gheorghescu et al (hereinafter Gheorghescu) as applied to claim 1 and further in view of US Pat. Pub. No. 20080087359 A1 to Zurecki et al (hereinafter Zurecki) is being maintained.
Regarding claim 4, Baumann does not explicitly teach the desired temperature of the substrate ranges from 120 F to 750 F.
Zurecki is directed to providing a thermal coating on a substrate.
Zurecki teaches the desired temperature of the substrate ranges from 120 F to 750 F. (See Zurecki, paragraph 107.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the desired temperature of the substrate ranges from 120 F to 750 F, because Zurecki teaches this would provide an improvement in coating quality. (See Zurecki, paragraphs 107-108.)
The previous rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20030113465 to Baumann et al (hereinafter Baumann) in view of US Pat. Pub. No. 20170050209 A1 to Fox et al (hereinafter Fox) and US Pat. Pub. No. 20170239721 A1 to Buller et al (hereinafter Buller) and US Pat. Pub. No. 20180015655 A1 to Gheorghescu et al (hereinafter Gheorghescu) as applied to claim 1 and further in view of US Pat. Pub. No. 20030113441 A1 to Baumann and Nienburg et al (hereinafter Nienburg) is being maintained.
Regarding claim 5, Baumann does not explicitly teach the heating unit comprises an infrared heating unit.
Nienburg is directed to providing a thermal coating on a substrate.
Nienburg teaches the heating unit comprises an infrared heating unit. (Nienburg, paragraphs 34-35.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the heating unit comprises an infrared heating unit, because Zurecki teaches this is a cost effective alternative for substrates with large cross section. (Nienburg, paragraphs 34-35.)
The previous rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20030113465 to Baumann et al (hereinafter Baumann) in view of US Pat. Pub. No. 20170050209 A1 to Fox et al (hereinafter Fox) and US Pat. Pub. No. 20170239721 A1 to Buller et al (hereinafter Buller) and US Pat. Pub. No. 20180015655 A1 to Gheorghescu et al (hereinafter Gheorghescu) as applied to claim 1 and further in view of US Pat. Pub. No. 20160237544 A1 to Jessica Serra (hereinafter Serra) and US Pat. Pub. No. 20030098138 A1 to Allor (hereinafter Allor) is being maintained.
Regarding claim 6, Baumann does not explicitly teach the thermal spray element and the heating element are configured to be coupled to a robotic arm.
Serra is directed to a thermal spray element.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the thermal spray element and the heating element are configured to be coupled to an arm, because Serra teaches this would enable the angle of incidence between the coating medium and the plasma to be changed. (See Serra, Abstract.)
Regarding claim 6, Baumann teach the thermal spray element and the heating element are configured to be coupled to a robot, and wherein a direction of the thermal spray element and a direction of the heating unit are independently controllable with respect to the robot. (See Baumann, paragraphs 43, 47, 51, and 53.) Examiner is considering being coupled to a same controller equivalent to being coupled.
 Further regarding claim 6, Baumann does not explicitly teach the thermal spray element and the heating element are configured to be coupled to a robot arm , and wherein a direction of the thermal spray element and a direction of the heating unit are independently controllable with respect to the robot arm . 
Allor is directed to temperature control during layer deposition.
Allor teaches the thermal spray element and the heating element are configured to be coupled to a robot arm, and wherein a direction of the thermal spray element and a direction of the heating unit are independently controllable with respect to the robot arm. (See Allor, paragraphs 8 and 49, Fig. 2.)

The previous rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20030113465 to Baumann et al (hereinafter Baumann) in view of US Pat. Pub. No. 20170050209 A1 to Fox et al (hereinafter Fox) and US Pat. Pub. No. 20170239721 A1 to Buller et al (hereinafter Buller) and US Pat. Pub. No. 20180015655 A1 to Gheorghescu et al (hereinafter Gheorghescu) as applied to claim 1 and further in view of US Pat. Pub. No. 20100178433 A1 to Wang et al (hereinafter Wang) is being maintained.
Regarding claim 7, Baumann does not explicitly teach the heating unit heats a localized heating zone of the substrate  and wherein the localized heating zone comprises a subset of a surface area of the substrate.
	Wang is directed to a method of heating a substrate before applying a coating. 
Wang teaches the heating unit heats a localized heating zone of the substrate (area of the substrate immediately under the heating nozzle and general area preceding the dispensing nozzle)  and wherein the localized heating zone comprises a subset of a surface area of the substrate (See Wang, paragraphs 23-25 and 28 and Figs. 1-5.)

The previous rejection of claim 21 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20030113465 to Baumann et al (hereinafter Baumann) in view of US Pat. Pub. No. 20170050209 A1 to Fox et al (hereinafter Fox) and US Pat. Pub. No. 20170239721 A1 to Buller et al (hereinafter Buller) and US Pat. Pub. No. 20180015655 A1 to Gheorghescu et al (hereinafter Gheorghescu) as applied to claim 1 and further in view of US Pat. Pub. No. 20140151353 A1 to Steinwandel et al (hereinafter Steinwandel) is being maintained.
Regarding claim 21, Fox does not explicitly teach spray coating material positioned in the thermal spray element is polyether ether ketone (PEEK).   
Steinwandel teaches the spray coating material positioned in the thermal spray element is polyether ether ketone (PEEK). (See Steinwandel, paragraph 64.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to spray coating material positioned in the thermal spray element is polyether ether ketone (PEEK), because Steinwandel teaches this would offer a high thermal and mechanical stability and high erosion resistance. (See Steinwandel, paragraph 64.)
The previous rejection of claim 24 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20030113465 to Baumann et al (hereinafter Baumann) in view of US Pat. Pub. No. 20170050209 A1 to Fox et al (hereinafter Fox) and US Pat. Pub. No. 20170239721 A1 to Buller et al (hereinafter Buller) and US Pat. Pub. No. 20180015655 A1 to Gheorghescu et al (hereinafter Gheorghescu) as applied to claim 1 and further in view of US Pat. Pub. No. 20150152541 A1 to Baldwin et al (hereinafter Baldwin) and US Pat. Num. 4,998,502 to Schucker (hereinafter Schucker) is being maintained.
Regarding claim 24, Baumann teaches a spraying robot (paragraph 43), but does not explicitly teach the thermal spray element and the heating unit comprise modular components that are removably coupled to a robotic arm.
Baldwin is directed to a thermal spray gun. 
Baldwin teaches the thermal spray gun is detachable from a robotic arm. (See Baldwin, paragraph 5.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the thermal spray element and the heating unit comprise modular components that are removably coupled to a robotic arm because Baldwin teaches this would allow another nozzle to be installed. (See Baldwin, paragraph 5.)
Regarding claim 24, Baumann teaches a spraying robot (paragraph 43), but does not explicitly teach the heating unit comprise modular components that are removably coupled to a robotic arm.
Schucker is directed to a thermal spray gun. 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the thermal spray element and the heating unit comprise modular components that are removably coupled to a robotic arm, because Schucker teaches this would allow more uniform spray result based on the more precise control of temperature based on the location of the heater relative to the nozzle. (See Schucker, col. 5, lines 30-35 and Fig. 1.)
The previous rejection of claim 25 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20030113465 to Baumann et al (hereinafter Baumann) in view of US Pat. Pub. No. 20170050209 A1 to Fox et al (hereinafter Fox) and US Pat. Pub. No. 20170239721 A1 to Buller et al (hereinafter Buller) and US Pat. Pub. No. 20180015655 A1 to Gheorghescu et al (hereinafter Gheorghescu) as applied to claim 1 and further in view of US Pat. Pub. No. 20150152541 A1 to Baldwin et al (hereinafter Baldwin) and US Pat. Pub. No. 20040109751 A1 to Whitcomb et al (hereinafter Whitcomb) is being maintained.
Regarding claim 25, Baumann teaches a spraying robot (paragraph 43), but does not explicitly teach the thermal spray element is coupled to a first robotic arm, and wherein the heating unit is coupled to a second robotic arm.
Baldwin is directed to a thermal spray gun. 
Baldwin teaches the thermal spray gun is attachable to a first robotic arm. (See Baldwin, paragraph 5.)

Regarding claim 25, Baumann teaches a spraying robot (paragraph 43), but does not explicitly teach the heating unit is coupled to a second robotic arm.
Whitcomb is directed to a substrate processing system. 
Whitcomb teaches two separate robot arms can be used in a single process. (See Whitcomb, Abstract.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the heating unit is coupled to a second robotic arm, because Whitcomb teaches using two robot arms would allow the process throughput to be increased significantly. (See Whitcomb, Abstract.)
The previous rejection of claim 26 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20030113465 to Baumann et al (hereinafter Baumann) in view of US Pat. Pub. No. 20170050209 A1 to Fox et al (hereinafter Fox) and US Pat. Pub. No. 20170239721 A1 to Buller et al (hereinafter Buller) and US Pat. Pub. No. 20180015655 A1 to Gheorghescu et al (hereinafter Gheorghescu) in view of US Pat. Pub. No. 20150152541 A1 to Baldwin et al (hereinafter Baldwin) and US Pat. Pub. No. 20040109751 A1 to Whitcomb et al (hereinafter Whitcomb) as applied to claim 25 and further in view of US Pat. Pub. No. 20100178433 A1 to Wang et al (hereinafter Wang) is being maintained.
.  			Wang is directed to a method of heating a substrate before applying a coating. 
Wang teaches the second arm (22) follows behind the first arm (40) so that the heating unit has time to sufficiently heat the substrate to the desired temperature before the dispensing nozzle provides the coating material to the substrate (See Wang, paragraphs 23-25 and 28.)
Wang teaches varying distance between the nozzle (22) and heater arm (40). (See Wang, paragraph 23.) Examiner is considering varying the distance to be equivalent to varying the time between the two arms. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the second robotic arm follows about 2 seconds to about 10 seconds behind the first robotic arm so that the heating unit has time to sufficiently heat the substrate to the desired temperature before the thermal spray element provides the spray coating material to the substrate, through routine experimentation, with a reasonable expectation of success, to the select the proper distance of the arm with the heater and to allow necessary time for the arm with the coater in Wang, as a result-effective variable, in order to achieve the optimal temperature of the substrate when the coating is applied. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969))  (See Wang, paragraphs 23-25 and 28.)
The previous rejection of claim 27 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20030113465 to Baumann et al (hereinafter Baumann) in view of US Pat. Pub. No. 20170050209 A1 to Fox et al (hereinafter Fox) and US Pat. Pub. No. 20170239721 A1 to Buller et al (hereinafter Buller) and US Pat. Pub. No. 20180015655 A1 to Gheorghescu et al (hereinafter Gheorghescu) as applied to claim 1 and further in view of US Pat. Num. 4,998,502 to Schucker (hereinafter Schucker) is being maintained.
Regarding claim 27, Baumann teaches the thermal spray element is positioned approximately 90 with respect to the substrate. (See Baumann, Fig. 1.)
 Baumann not explicitly teach the heating unit is positioned at an angle with respect to the thermal spray element.							Schucker teaches the heating unit is positioned at an angle with respect to the spray element. (See Schucker, col. 5, lines 30-35 and Fig. 1.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the heating unit is positioned at an angle with respect to the thermal spray element, because Schucker teaches this would allow uniform spray result based on the automatic control and modular location of the heater. (See Schucker, col. 5, lines 30-35 and Fig. 1.)
Response to Arguments
Applicant's arguments filed September 16, 2021 have been fully considered but they are not persuasive. 
Response to the Rejection of Claim 1 under 35 U.S.C. 103 


“Buller lacks description of ‘ determining a material of a substrate onto which the spray coating material is to be sprayed,’ as in claim 1. 
Examiner disagrees. Under the broadest reasonable interpretation for the limitation, ‘ determining a material of a substrate onto which the spray coating material is to be sprayed,’ Examiner is considering sensing the physical state and microstructure of the material on the target surface to be equivalent to ‘ determining a material of a substrate onto which the spray coating material is to be sprayed,’. (See Buller, paragraph 361.)
Applicant argues in the Remarks Section, second paragraph, page 13 
“ heating, via the heating unit, the substrate for a time period until the substrate reaches a desired temperature, wherein the desired temperature is determined based on both the determination of the material of the spray coating and the determination of the material of the substrate”
Further in the Remarks Section, page 14, last paragraph, Baumann does not describe this feature, and the additional secondary references to Gheorghescu and Fox were not cited for these features of claim 1, and do not make up for the shortcomings of Buller. 
Examiner disagrees as Gheorghescu was cited directly for one of these features. See below. 
Regarding claim 1, Baumann does not explicitly teach data storage comprising program instructions executable by the at least one processor to cause the heating 
Gheorghescu teaches a system for increasing dimensional accuracy in generating a three dimensional (3D) object. (See Gheoghescu, Abstract.)
 Gheorghescu teaches the type of material installed by complete automatic detection. (See Gheoghescu, paragraphs 25, 26, 36, and 56- 57 and Abstract.)
Examiner is considering this step to be equivalent to data storage comprising program instructions executable by the at least one processor to cause the heating system to perform functions comprising: determining a spray coating material positioned in the thermal spray element.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include data storage comprising program instructions executable by the at least one processor to cause the heating system to perform functions comprising: determining a spray coating material positioned in the thermal spray element, because Gheorghescu teaches this would allow computer to perform operations with increased accuracy based on this information. (See Gheoghescu, paragraphs 25, 26, 36, and 56- 57 and Abstract.).
Secondly, Buller teaches the instructions may comprise using an algorithim (ie software) that takes into account the 3D model simulations, historical data, sensor input, or any combinations thereof. (See Buller, paragraph 402.)
Examiner is considering an algorithim which takes into account any combinations of historical data or sensor data to be equivalent to desired temperature to include both the determination of the material of the spray coating and the determination of the 
Buller explicitly teaches the repeating to form a second melt pool. Examiner is considering this second pool to equivalent to heating, via the heating unit, the substrate for a time period until the substrate reaches a desired temperature, wherein the desired temperature is determined based on both the determination of the material of the spray coating and the determination of the material of the substrate. (See Buller, paragraph 34.)
Response to the Rejection of Dependent Claim 7 under 35 U.S.C. 103 
Applicant argues that Baumann, the primary reference makes no mention of heating a ‘subset of a surface area of a substrate’ as in claim 7.  … The coil heater 7 arrangement is not able to heat ‘ a subset of a surface area of the substrate,” as recited in claim 7 because of the technical limitations of coil heater…
Examiner disagrees. Wang teaches a heater may be used to heat a surface prior to deposition of a coating on the surface to clean the surface prior to deposition on the surface. Examiner is considering the surface prior to deposition as a subset of the surface area of the substrate.  Wang teaches this would allow the substrate to be cleaned and heated prior to receiving the coating. (See Wang, Abstract and paragraphs 23-25 and 28 and Figs. 1-5.)
Examiner is not relying on the primary reference to teach the subset heating or motivation, this is provided by the secondary reference Wang.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s comments with respect to the status of the Office Action are considered. The previous office action was a Non-Final Office Action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARL KURPLE/Primary Examiner
Art Unit 1717